ORDER

PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of trafficking in the second degree, in violation of section 195.223.3 RSMo (2000). The trial court found him to be a prior drug offender and a prior and persistent offender and sentenced him to twelve years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).